DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Calibrating Parameters of Power System Stability Models Using Advanced Ensemble Kalman Filter, 2018 (11 pages)), in view of Meagher et al. (USPG_PUB No. 2012/0191440).
	4.1	In considering claims 1, 13, and 18, Huang et al. teaches a system for enhanced sequential power system model calibration comprising:
receive a plurality of events associated with the device (see fig.3, section IV “A PMU that collected 12 different system events was installed at the high-voltage side of the transformer”; also page 2997 “model validation through event playback which includes the receipt of the plurality of events “For a system event recorded by PMU measurements, a dynamic simulation with play-in signals is first launched to check the model performance against the actual PMU measurements. Note that as shown in Fig. 1, the SCADA data is also utilized together with PMU data to determine the initial power flow condition for the dynamic simulation, at the first time step of the event”. If any model deficiency is identified, the parameter calibration module is used to identify and correct the inaccurate parameter values. The designed calibration procedures include three steps: (1) sanity check, (2) trajectory-sensitivity analysis, and (3) automatic parameter calibration based on EnKF. The first two steps are to ensure reasonable ranges of model parameters and provide proper initial values to the automatic calibration algorithm in the third step. These steps are designed to make sure the initial guesses for bad parameters will not deviate too far from their true values so that the calibration function can reach good convergence rapidly. With the calibrated parameters, it is necessary to launch more model validation studies using different event information to ensure the correctness and robustness of the parameter set. If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved. More details of each key module in Fig. 1 are provided in the subsequent sections); receive a first set of calibration values for the plurality of parameters (see table II “parameter calibration results”; and see page 2898 “C. Sanity Check and a Trajectory-Sensitivity–Based Method to Identify Candidate Parameters for Calibration”. A sanity check function is intended to eliminate obvious errors in parameters that are not realistic, to ensure the basic model quality. With typical parameter ranges, it is relatively easy but very important to identify and correct such obvious mistakes. Typical examples include (1) fractional values for the flags used in the models, which should be integers, (2) parameter values that fall outside normal ranges, (3) swapped values for limiters, (4) incorrect status of controllers, and others. The dynamic models may also contain some flag or integer parameters, such as a flag indicating whether the power system stabilizer (PSS) signal adds to the exciter, or an integer indicating different types of input signal for PSS (shaft speed, bus voltage frequency, generator electrical power, etc.). These flag and integer parameters have limited candidates/choices and the calibration of these parameters could be conducted at the sanity check stage. Performing event playback for the generator plant model with different values of the integer and flag parameters and comparing the simulated responses and the PMU measurements will give a good understanding on how these parameters affect the dynamics response of the generator units and whether the parameters are consistent with the PMU measurements. Before starting a parameter calibration procedure, it is critical to identify the candidate parameters, rather than assuming all parameters are problematic, based on two facts: (1) different parameters possess different sensitivity levels in the dynamic response of power plants, and (2) it will significantly increase computational cost to treat all the dynamic parameters of the generator units as problematic and calibrate all these parameters simultaneously. A generator unit usually consists of four components: synchronous machine, exciter, governor, and PSS, with more than 50 parameters in total”); generate a plurality of sets of calibration values for the plurality of parameters (see table II, III “the plurality of calibration values produced for the plurality of parameters”, page 2902 “B. Calibration Performance Using EnKF “As discussed above, it was found that the PSS is turned off for event 11, indicating there is no need to calibrate PSS parameters for this event. The corresponding power flow case and PMU data were then fed into the EnKF-based parameter calibration tool to correct the identified parameters simultaneously. With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values); for each of the plurality of sets of calibration values, analyze a first event of the plurality of events using a corresponding set of calibration values to generate one of a plurality of updated sets of calibration values (see Table II, III, page 2899 “With the information from the observation coming at time step k and the Kalman gain, the estimated (posterior) states xi can be updated using (13) at time step k. Once the updated states are obtained, the algorithm will move to the next time step. To calibrate model parameter α in stability models, the state vector is augmented by including α when applying EnKF process. As a result, the augmented power system dynamic model becomes); analyze the plurality of updated sets of calibration values to determine a current updated set of calibration values (see page 2902 “This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values. The average computational time for calibrating the parameters in commercial software is around one minute”); and update the model to include the current updated set of calibration values (see fig.1 model calibration which is understood to providing an updated model once calibrated). While Huang does not specifically state that a processor is used, it is clear that his computer-implemented method would obviously have said processor to obtained the simulation response, as taught by Huang; and that once calibrating the models, as shown at the bottom of fig.1, said updated model would be provided, as previously pointed out above.
Nonetheless, Meagher et al. teaches system and method for performing power analytics on a microgrid (see abstract) that includes a computing device including at least one processor in communication with at least one memory device (see para 295), wherein the at least one processor is programmed to: store a model of a device, wherein the model includes a plurality of parameters (see para 63-64); and update the model to include the current updated set of calibration values (see 90, 100). 

4.2	Regarding claim 2, the combined teachings of Huang et al. and Meagher et al. teach the step to generate the plurality of sets of calibration values based on the first set of calibration values (see Huang et al. page 2902 table II, III “This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values”). 
4.3	As per claim 3, the combined teachings of Huang et al. and Meagher et al. teach the step to generate a plurality of sets of calibration values based a random perturbation of the first set of calibration values (see Huang et al. page 2902 table II, III “This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values”, further page 2898 “To better quantify and compare parameter sensitivities on model performance, a trajectory sensitivity analysis method is developed in (2) and (3) below: where α0 is the original value of parameter α; Δα0 is a small perturbation of α0 ; zk (α1 ) and zk (α2 ) are the time responses in (1) obtained using α1 and α2, respectively; m is the total, further page 2898 “For the current time step, k, the program launches N processes to solve the state transition equations of the power plant model with perturbed initial states and parameters, described in (6), by injecting the PMU measurements Vk and θk”). 
4.4	With regards to claim 4, the combined teachings of Huang et al. and Meagher et al. teach the step to generate a plurality of sets of calibration values based a multivariate normal random generation around a mean and standard deviation of the first set of calibration values (see Huang page 2898 “D. An Enhanced Ensemble Kalman Filter Method for Parameter Calibration”. The EnKF is a Monte Carlo implementation of the Kalman filter (KF). Similar to the classical KF, the EnKF is a recursive data processing algorithm [18]–[20], which estimates the states of a dynamic system with minimum mean-square error recur- sively over time using incoming observations (measurements) and a dynamic system model. Unlike the classical KF which relies on a linear assumption, the EnKF can estimate states of a non-linear system. The EnKF uses the Monte Carlo samples (or ensembles) to represent and propagate the distribution of states and therefore circumvent the laborious and problematic lin- earization procedure used by the extended Kalman filter (EKF) [6]. The dynamics of a power system can be modeled as a set of nonlinear differential and algebraic equations, as shown with equation set (1). Discretizing the power system differential equa- tions into a generic n-dimensional discrete dynamic equation will give xk = f (xk−1 , uk−1 )+ wk−1 , (4) where xk denotes the n-dimensional states at time step k, uk−1 is the system input, f is the state transition operator mapping xk−1 and uk−1 to xk , and wk−1 is the process noise, which has zero mean and covariance of Qd . Depending on the dynamic components in the system, the states, x, include generator rotor angles, generator rotor speeds, flux, controller states, and so on. In (5), zk is the p-dimension observations (i.e., active and reac- tive power of the generator) at time step k and can be modeled with function h as”). 
(see Huang page 2898 “D. An Enhanced Ensemble Kalman Filter Method for Parameter Calibration”. The EnKF is a Monte Carlo implementation of the Kalman filter (KF). Similar to the classical KF, the EnKF is a recursive data processing algorithm [18]–[20], which estimates the states of a dynamic system with minimum mean-square error recursively over time using incoming observations (measurements) and a dynamic system model. Unlike the classical KF which relies on a linear assumption, the EnKF can estimate states of a non-linear system. The EnKF uses the Monte Carlo samples (or ensembles) to represent and propagate the distribution of states and therefore circumvent the laborious and problematic linearization procedure used by the extended Kalman filter (EKF) [6].). 
4.6	Regarding claim 6, the combined teachings of Huang et al. and Meagher et al. teach the step to analyze the first event using the first set of calibration values to generate a updated first set of calibration values (see Huang fig.1, page 2897 “With the calibrated parameters, it is necessary to launch more model validation studies using different event information to ensure the correctness and robustness of the parameter set. If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved”, also see Table II, III, pg. 2902, With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values). 
(see Huang fig.1, page 2897 “With the calibrated parameters, it is necessary to launch more model validation studies using different event information to ensure the correctness and robustness of the parameter set. If model deficiency for additional events is detected, the three-step calibration procedure will be repeated for the additional events with bad match to make sure good match is achieved”, also see Table II, III, pg. 2902, With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values). 
4.8	Regarding claim 8, the combined teachings of Huang et al. and Meagher et al. teach the step to: generate a second plurality of sets of calibrations values based on the current updated set of calibration values (see Huang page 2902 table II, II, for the hydro plant, showing less than 5% difference before and after calibration. In other words, including a few accurate parameters as candidates in the EnKF calibration process has negligible impact on the calibration performance. This robust- ness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values); for each of the second plurality of sets of calibration values, analyze a second event of the plurality of events using a corresponding set of calibration values to generate a second plurality of updated sets of calibration values (see Huang page 2902 table II, II, With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values; for the hydro plant, showing less than 5% difference before and after calibration. In other words, including a few accurate parameters as candidates in the EnKF calibration process has negligible impact on the calibration performance. This robust- ness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration pro- cess was repeated and all the calibrated parameters converged to similar values); and analyze the second plurality of updated sets of calibration values to determine the current updated set of calibration values (see Huang page 2902, With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values, page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). 
4.9	As per claim 9, the combined teachings of Huang et al. and Meagher et al. teach the step to: for each of the plurality of updated sets of calibration values, determine a corresponding residual error between a simulated response and a measured response (see Huang page 2903, Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effectiveness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations); and analyze the plurality of updated sets of calibration values to select the updated set of calibration values with minimal overall residual error as the current updated set of calibration values (see Huang page 2902 “case study” The model validation procedure was applied to test the model performance with the original stability parameter file. Significant mismatches between simulated response and actual PMU measurements were observed for both active and reactive power, under all 12 events. A full sanity check, introduced in Section II-C, was performed to check the stability model parameters, and all parameters were found to be within normal ranges. By applying simple engineering judgement, it was found that the simulated reactive power trajectory had a completely opposite swing pattern compared to PMU measurements, for event 11. Simply disabling the PSS model of the generating unit produced a much better match in reactive power, indicating PSS should be turned off for this event. A similar approach was applied to check active power trajectory and identify bad parameters, e.g., the Rperm , Rtemp , and Tr parameters in the IEEEG3 governor model that affect active power swing following the first swing. A full parameter sensitivity analysis was carried out and the identified parameters with higher sensitivity values comply with engineering judgement very well, as shown in Table I. The selected parameters for calibration include Ld , Lq , Tpdo , and H for the synchronous machine; Tc , Tb , and Ka for the exciter; Rperm , Rtemp , and Tr for the governor; and T5 , A1 , T6 , and Ks for the PSS. “B. Calibration Performance Using EnKF” As discussed above, it was found that the PSS is turned off for event 11, indicating there is no need to calibrate PSS parameters for this event. The corresponding power flow case and PMU data were then fed into the EnKF-based parameter calibration tool to correct the identified parameters simultaneously. With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values, also see table III, page 2903, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). 
4.10	With regards to claim 10, the combined teachings of Huang et al. and Meagher et al. teach the step to sequentially analyze the plurality of events where the updated set of calibration values associated with an event are used as an input to analyze a subsequent event of the plurality of events (see Huang page 2902, As discussed above, it was found that the PSS is turned off for event 11, indicating there is no need to calibrate PSS parameters for this event. The corresponding power flow case and PMU data were then fed into the EnKF-based parameter calibration tool to correct the identified parameters simultaneously. With the calibrated parameters of generator, exciter, and governor, the PMU data of event 7 was utilized to calibrate the PSS parameters. The calibration results are shown in Table II. Fig. 5 shows the calibration process of a few parameters using the EnKF. At the end of the dynamic simulation, all selected parameters converge to stable values; this robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values). 
4.11	As per claim 11, the combined teachings of Huang et al. and Meagher et al. teach that wherein the plurality of events includes sensor data associated with the device during a corresponding event (see Meagher para [0044] FIG. 1 is an illustration of a system for utilizing real-time data for predictive analysis of the performance of a monitored system, in accordance with one embodiment.  As shown herein, the system 100 includes a series of sensors (i.e., Sensor A 104, Sensor B 106, Sensor C 108) interfaced with the various components of a monitored system 102, a data acquisition hub 112, an analytics server 116, and a thin-client device 128.  In one embodiment, the monitored system 102 is an electrical power generation plant.  In another embodiment, the monitored system 102 is an electrical power transmission infrastructure.  In still another embodiment, the monitored system 102 is an electrical power distribution system.  In still another embodiment, the monitored system 102 includes a combination of one or more electrical power generation plant(s), power transmission infrastructure(s), and/or an electrical power distribution system.  It should be understood that the monitored system 102 can be any combination of components whose operations can be monitored with conventional sensors and where each component interacts with or is related to at least one other component within the combination.  For a monitored system 102 that is an electrical power generation, transmission, or distribution system, the sensors can provide data such as voltage, frequency, current, power, power factor, and the like). 
4.12	Regarding claim 12, the combined teachings of Huang et al. and Meagher et al. teach that wherein the device includes a power system (see Huang fig.4 at page2900) and the model simulates behavior of the power system (see simulation engine 208 of fig.2). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68).
4.13	As per claim 14, the combined teachings of Huang et al. and Meagher et al. teach the step to: determine a residual error between a simulated response and a measured response for the second set of calibrated parameters and determine whether to sequentially analyze the (See Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24  where  zˆk  and  zk  are  the  model  performance  and  its  corresponding  PMU-measured  value,  and  m  is  the  total  number of  time  steps  k.  Significant reduction in RMSE is shown systematically for all events.  Clearly, the proposed EnKF algorithm demonstrates outstanding performance in calibrating parameters. Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations, see further Meagher para 104, 108-109). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68). 
4.14	With regards to claim 15, the combined teachings of Huang et al. and Meagher et al. teach that wherein the first order, the second order, and the third order are different (see Huang table III, page 2898, Performing event playback for the generator plant model with different values of the integer and flag parameters and comparing the simulated responses and the PMU measurements will give a good understanding on how these parameters affect the dynamics response of the generator units and whether the parameters are consistent with the PMU measurements; the parameters are consistent with the PMU measurements. Before starting a parameter calibration procedure, it is critical to identify the candidate parameters, rather than assuming all parameters are problematic, based on two facts: (1) different parameters possess different sensitivity levels in the dynamic response of power plants, and (2) it will significantly increase computational cost to treat all the dynamic parameters of the generator units as problematic and calibrate all these parameters simultaneously. A generator unit usually consists of four components: synchronous machine, exciter, governor, and PSS, with more than 50 parameters in total. To better quantify and compare parameter sensitivities on model performance, a trajectory sensitivity analysis method is developed in (2) and (3) below; see further page 2902, This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68).
4.15	Regarding claim 16, the combined teachings of Huang et al. and Meagher et al. teach the step to: determine a first residual error between a simulated response and a measured response for the first set of calibrated parameters (see table III, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the cali- brated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24), determine a second residual error between a simulated response and a measured response for the second set of calibrated parameters (see table III, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24); compare the first residual error to the second residual error (see page 2903, Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations, see further Meagher para 95); and determine whether to sequentially analyze the plurality of events in a third order based on the comparison (see Huang page 2902, table III, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; the calibration process was repeated and all the calibrated parameters converged to similar values, see further Meagher para 95). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68).
4.16	As per claim 17, the combined teachings of Huang et al. and Meagher et al. teach the step to sequentially analyze the plurality of events in a plurality of orders to determine a set of calibrated parameters for the model wherein a residual error between a simulated response and (see Meagher para 14, 95, further Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68).
4.17	As per claim 19, the combined teachings of Huang et al. and Meagher et al. teach the step to analyze the second updated set of calibration values based on each event of the plurality of events (see Meagher para 14, 95, further Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68). 
4.18	With regards to claim 20, the combined teachings of Huang et al. and Meagher et al. teach the step to determine whether to update the model to include the second updated set of calibration values based on the analysis (see Meagher para 14, 95, further Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68). 
4.19	As per claim 21, the combined teachings of Huang et al. and Meagher et al. teach the step to: determine a residual error between a simulated response and a measured response for each event of the plurality of events in view of the second updated set of calibration values and determine the event to calibrate on next based on the event with the maximum overall residual error (see Meagher para 14, 95, further Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). Therefore, it would have been obvious to a person of skilled in the art to combine the system and method of Meagher et al. with that of Huang et al. because Meagher et al. teaches the improvement of the simulation process (see para 68). 
4.20	Regarding claim 22, the combined teachings of Huang et al. and Meagher et al. teach the step to continue selecting events to analyze until a difference between the plurality of residual errors for a previous event and a current event reaches a predetermined threshold (see Meagher para 14, 95, further Huang page 2903, To verify the effectiveness of the proposed EnKF algorithm, the model validation and verification procedure described in Section II-B was conducted for all 12 events using the calibrated parameters. Table III shows the root mean square errors (RMSE) of real and reactive power for all 12 events, which is calculated by eq.24; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations). Therefore, it would have been obvious to a person of skilled in the art to combine 
4.21	As per claim 23, the combined teachings of Huang et al. and Meagher et al. teach the step to continue selecting events to analyze until an average of the plurality of residual errors for a current updated set of calibration values reaches a predetermined threshold (see Huang page 2902-2903, This robustness feature is critical for real-world power plants, as the parameter selection procedure may not guarantee full confidence in choosing the exact set of bad parameters. The calibration process was repeated and all the calibrated parameters converged to similar values; Fig. 6 shows the model validation results under events 2, 3, 4, 7, 8, and 11 with original parameters (green curves) and calibrated parameters (red curves), where the blue curves represent actual PMU measurements. Fig. 7 shows the zoomed-in view of the model validation results for events 7 and 11. The effective- ness of the proposed EnKF algorithm is verified again, since the real and reactive power curves with calibrated parameters match the PMU measurements much better than the curves with original parameters. Note that the graphic comparison between PMU measurements and the model validation results using calibrated parameters are conducted for all the 12 events. All comparisons show a good match, while only the comparisons of events 2, 3, 4, 7, 8, and 11 are provided in the paper due to the space limitations).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	5.1	Bageshwar et al. (USPG_PUB No. 2015/0127289) teaches a system and method for off-line and on-line sensor calibration.

6.	Claims 1-23 are presented for examination. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 19, 2021